134 F.3d 377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.IMMIGRANT ASSISTANCE PROJECT OF THE LOS ANGELES COUNTYFEDERATION OF LABOR (AFL-CIO);  International Institute (SanFrancisco);  Washington Association of Churches;International Institute (East Bay);  Travelers & ImmigrantsAid of Chicago;  Hermandad Mexicana Nacional;  One StopImmigration;  John Does, Nos. 1 through 8;  Jane Does, Nos.1 through 4, Plaintiffs-Appellees,v.IMMIGRATION AND NATURALIZATION SERVICE, ("INS"), DorisMeissner, Commissioner of the INS;  AttorneyGeneral of the United States, JanetReno;  United StatesDepartment of State,Defendants-Appellants,andAlan C. Nelson;  Edwin Meese, Defendants.
No. 95-36295.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 29, 1996.Decided Jan. 30, 1998.

Before:  HUG, Chief Judge, PREGERSON and FERGUSON, Circuit Judges.
MEMORANDUM*
We remand this case to the district court in light of this court's opinion in Catholic Social Services v. Reno, No. 96-15495 (slip op. filed Jan. 16, 1998).  We note that plaintiffs' Second Amended Complaint names two individuals, John Doe 1 and John Doe 2, who may have alleged facts sufficient to grant them standing to challenge the legalization procedure of front-desking employed by the INS.
REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3